                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                 Case Number:__________________-CIV-_____________________

RAYMOND T. MAHLBERG,
         Plaintiff,
v.
LVMH WATCH & JEWELRY USA, INC.,
D/b/a TAG HEUER USA
         Defendant.
________________________________/

                        COMPLAINT FOR PERMANENT INJUCTIVE RELIEF

     COMES NOW, Plaintiff Raymond T. Mahlberg (“Plaintiff “or “Mahlberg”), by and

     through undersigned counsel, files this Complaint for Permanent Injunctive Relief pursuant

     to Title III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s

     12181-12189 (“ADA”), 28 U.S.C. §2201 and 2202 as well as 28 CFR Part 36 Regulations.

     Plaintiff state as follows:

                          INTRODUCTION AND NATURE OF THE ACTION

      1. This Court has jurisdiction over this case based on federal question jurisdiction, as

     provided in 28 U.S.C. §1331 and the provisions of the ADA.

      2. Plaintiff is a visually-impaired and legally blind person (disabled) who requires

     assistance through screen-reading software to read website content using his computer.

     Plaintiff uses the term “blind” or “visually impaired” as legally blind. Disable as defined

     by ADA and Amendment acts of 2008, 42 USC §12101 (ADAAA).




                                                  1
3. In the statutory text, Congress determined that "individuals with disabilities continually

encounter various forms of discrimination," including "communication barriers". 42 U.S.C.

§ 12182(a).

4.Defendant’s adjunct website https://www.tagheuer.com/en-us and specifically the

Florida website https://www.tagheuer.com/en-us (the “Website” or Defendant’s website)

is not fully or equally accessible to blind or visually impaired consumers in violation of the

“ADA.” As a result, Plaintiff seeks a permanent injunction to cause a change in LVMH

WATCH INC (“Defendant” or “TAG HEUER”) policies, practices and procedures so that

Defendant’s website will become, and remain, accessible to blind. Plaintiff seeks injunctive

relief, attorneys’ fees and costs, including, but not limited to, court costs and expert fees,

pursuant to Title III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.

§§s 12181-12189 (“ADA”) and 42 U.S.C. 2000a-3(a). See also 28 U.S.C. 2201 and 2202

as well as ADA 28 CFR Part 36 Regulations.

5. Throughout the ADA, "auxiliary aids and services" refers to techniques and devices to

overcome barriers in communicating with people who have visual and hearing

impairments, among other things. See 42 U.S.C. 12103(1).

6. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's Title

III regulations require public accommodations to "furnish appropriate auxiliary aids and

services where necessary to ensure effective communication with individuals with

disabilities." 28 C.F.R. § 36.303(c)(1). The regulations specifically list "screen reader

software," "magnification software," and "accessible electronic and information

technology" as among the auxiliary aids that the statute requires. 28 C.F.R. § 36.303(b)(2).




                                              2
    7. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA Amendments

    Act of 2008, 42 U.S.C. §12101 (“ADAAA”). Defendant’s failure to design, construct,

    maintain, and operate its website https://www.tagheuer.com/en-us to be fully and equally

    accessible to and independently usable by Plaintiff, constitutes in Defendants’ denial of full

    and equal access to its website, and therefore denial of its products and services offered

    thereby in conjunction with its physical location(s), resulting in a violation of Plaintiff’s

    rights under the Americans with Disabilities Act (“ADA”).

    8. Defendant’s website https://www.tagheuer.com/en-us (the “Website” or Defendant’s

    website). Defendant owns and operates the website and TAG HEUER stores that are

    located in Florida.

    9. Plaintiff Raymond T. Mahlberg, a blind veteran of the U.S. military, residing in Orlando,

    Florida brings this action under the Americans with Disabilities Act in Federal Court. 8.

    Blind and visually impaired citizens must use screen reading software 1 or other assistive

    technologies in order to access website content.

    10. Plaintiff cannot use his computer and mobile device browser without the assistance of

    appropriate and available screen reader software to understand websites.

    11. Defendant’s Website contains digital source code barriers where screen-readers for the

    blind do not work.

    12. This case arises out of the fact that Defendant LVMH WATCH & JEWELRY USA,

    INC. has operated its business in a manner and way that effectively excludes individuals

    who are visually impaired from access to Defendants’ https://www.tagheuer.com/en-us


1“screen reader” is a software application that enables people with severe visual impairments to use a computer.
Screen readers work closely with the computer's Operating System (OS) to provide information about icons, menus,
dialogue boxes, files and folders.


                                                       3
website based upon Defendant’s failure to provide auxiliary aids and services for effective

communications.

13. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

14. Plaintiff, a legally blind person, is impeded to access and communicate with Defendant

effectively and timely such that allowing access to Defendants’ various business locations;

as such impediment as rendered Defendants’ physical places of accommodation not fully

accessible to the visually impaired.

15. Plaintiff has attempted to access Defendant’s Website in the past and intends to continue

to attempt to access Defendant’s Website https://www.tagheuer.com/en-us

16. However, unless Defendant is required to eliminate the access barriers at issue and

required to change its policies so that access barriers do not reoccur on Defendant’s Website

https://www.tagheuer.com/en-us, Plaintiff will continue to be denied full access to the TAG

HEUER’s website.

                              JURISDICTION AND VENUE

17. Plaintiff resides in Orlando, Florida and regularly travels to Broward and Miami to visit

his friends where they go shopping. Defendant has several stores in the State of Florida,

including stores in Orlando, Fort Lauderdale and Miami. Venue is proper pursuant to 28

U.S.C. §1391, in the Southern District of Florida where defendant resides and a substantial

part of the events giving rise to the claims occurred, Personal jurisdiction exists when the

Defendant purposefully availed itself of the conducting activities within the forum State.

18. Plaintiff’s claims asserted herein arose in this judicial district.

19. Plaintiff is a resident of Orlando, FL 32817. Plaintiff was told that there are several

TAG HEUER stores in his area.



                                                4
20. This is an action injunctive relief pursuant to Title III of the Americans with Disabilities

Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 C.F.R. § 36.201 and to prevent discrimination

which includes equal access and effective communications with Defendants’ business. This

Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343.

21. Defendant is subject to personal jurisdiction in this District. Defendant has been and is

committing the acts or omissions alleged herein in the Southern District of Florida that

caused injury, and violated rights prescribed by the ADA to Plaintiff. A substantial part of

the acts and omissions giving rise to Plaintiff’s claims occurred in the Southern District of

Florida. Specifically, on several separate occasions, Plaintiff has been denied the full use

and enjoyment of the facilities, goods, and services of Defendant’s website in Orange

County and Dade County, Florida. The access barriers Plaintiff encountered on Defendant’s

website have caused a denial of Plaintiff’s full and equal access multiple times in the past,

and now deter Plaintiff on a regular basis from accessing Defendant’s website. Plaintiff

would like to become Defendant’s patron and access the Defendant’s website in the near

future but the barriers Plaintiff encountered on Defendant’s website have impeded

Plaintiff’s full and equal enjoyment of goods and services offered at Defendant’s brick-and

mortar stores. Defendant LVMH WATCH & JEWELRY USA Inc. is authorized to

conduct, and is conducting, business within the State of Florida and within the jurisdiction

of this court.

                                       THE PARTIES

22. Plaintiff Mahlberg, is a resident of the State of Florida. Plaintiff resides in Orlando.

Mahlberg is legally blind, and a member of a protected class under the ADA. Whereby, he

has a disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations



                                               5
implementing the ADA set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602,

§802(h). Plaintiff suffered an assault to the back of his head in 2004 which caused damage

and atrophy of the optic nerve, and as a consequence, is legally blind. Plaintiff is a legally

blind individual who has a physical impairment that substantially limits the major life

activity of seeing. Accordingly, he has a disability within the meaning of 42 U.S.C. § 12102

and 28 C.F.R. § 35.104. Plaintiff is a qualified individual with a disability within the

meaning of 42 U.S.C. § 12131(2), 29 U.S. Code § 794 and 28 C.F.R. § 35.104. 21. Plaintiff

cannot use the computer without the assistance of a screen reader software. Mahlberg is a

proficient user of the JAWS screen-reader to access the internet." JAWS, or "Job Access

With Speech," is the most popular screen reading software for Windows-based computers.

For screen-reading software to work, the information on a website or on a mobile

application must be capable of being rendered into text. Usually, this means that graphics

and embedded hyperlinks must include alternative text (known as "alt-text")—a description

of the image that appears when a cursor floats over it or screen-reading software detects it.

23. LVMH WATCH & JEWELRY USA INC. is a Foreign Profit Corporation. Defendant

is the owner and operator of a chain of stores under the brand name TAG HEUER Co. and

his products are distributed to hundreds of affiliated and authorized retailers. Defendant

has several stores in Florida, including TAG HEUER located at the Millenia Mall,4200

Conroy Rd., Orlando, Florida 32821; Orlando Premium Outlets-8200 Vineland

Ave., Orlando Florida; Aventura Mall- Miami, Florida 33180 and Miami

Design-140 NE 39 th Street, Miami, FL 33137.

24. Upon information and belief, at all times material hereto, Defendant LVMH Watch &

Jewelry USA Inc. owns, operates, and/or manages the day-to-day affairs and stores of TAG



                                              6
HAUER stores which are operating within Orange, Dade and other counties in the State of

Florida.

25. Plaintiff believes, and thereon alleges, that defendants TAG HEUER corporate affiliates

and/or related entities, actively engaged in the sale of watches in various states throughout

the country, including Florida.

26. Plaintiff is further informed that said companies are organized and existing under, and

by virtue of, the laws of the state of Florida. Defendant’s headquarters and principal

corporate offices located in Springfield - New Jersey. Said Defendant entities will

hereinafter collectively be referred to as “TAG HEUER” “the Defendant Company” or,

where appropriate, “Defendant.”

                                          FACTS

27. Defendant is defined as a “Place of Public Accommodation" within meaning of Title

III because Defendant is a private entity which owns and/or operates “[A] bakery, grocery

store, clothing store, hardware store, shopping center, or other sales establishment,” 42

U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(5).

28. Each of Defendant’s TAG HEUER’s stores are open to the public and each is a place

of Public Accommodation subject to the requirements of Title III of the ADA and its

implementing regulation as “[A] … other sales establishment,” as defined by 42 U.S.C.

§12181(7)(E); §12182, and 28 C.F.R. Part 36.

29. TAG HEUER stores offer for sale to the general public men and women watches.

30. Defendant has control over its website and mobile application, and/or operates his web

pages, including image and data content. Defendant owns and operate the domain name

https://www.tagheuer.com/en-us that is configured for use by mobile devices such as



                                             7
smartphones, as well as regular computer laptops and desktops to access Defendant’s

website.

31. One of the functions of Defendant’s website (available in mobile or computer version)

is to provide the public information on the various locations of Defendant’s stores that sell

merchandise. The other function of the website is to sell Defendant’s merchandise.

32. Defendant’s Website is offered by Defendant as a way for the public to communicate

with TAG HEUER merchandise. Defendant’s Website also permits the public to register

and create an account allows the general public to order and purchase watches, provides

information about its products, and (among other things) provides: customer service, locate

stores, buy watches online, repairs, warranty and other services.

33. The Website is an integral part of the goods and services offered by Defendant’s store,

because website and physical stores are heavily integrated, since the website allows the

public the ability to locate Defendant’s stores, retail locations and sells merchandise.

34. The website is an extension of defendant’s physical stores. By this nexus, between the

store and the Website is characterized as a Place of Public Accommodation pursuant to

Title III, 42 U.S.C. §12181(7)(E) of the ADA.

35. Plaintiff is a customer of TAG HEUER brand merchandise, since he owns a Tag Heuer

watch, and his intent to buy other watches. Plaintiff is a watch lover, thru his inquiries he

learned there are some TAG HEUER’s stores in his area.

36. As a result of Plaintiff being legally blind, before he embarks on any venture from his

home, he studies the location where he is seeking to patronize through using the internet.

In the case of Plaintiff’s investigation of TAG HEUER’s store locations, Plaintiff went to

defendant’s Website to learn (1) how to navigate to and from TAG HEUER’s store



                                              8
locations; (2) the cost of TAG HEUER’s men watches; (3) times and hours of operation

TAG HEUER’s stores in his area and in Miami, so he can arrange transportation with the

intent of purchasing TAG HEUER’s watch, (4) the exclusive online deals (5) and privacy

policy.

37. Like most consumers, Plaintiff accesses numerous websites at a time to compare

features, models, quality and prices.

38. During the plaintiff’s several visits to the website using JAWS (computer) and

Voiceover (mobile) occurring in November 26, 2019 and the last in January 29, 2020, the

plaintiff encountered multiple access barriers that denied the plaintiff full and equal access

to the facilities, goods and services offered to the public and made available to the public;

and that denied the plaintiff the full enjoyment of the facilities, goods, and services of the

website, as well as to the facilities, goods, and services of Defendant’s locations in South

Florida, specially near his home.

39. Plaintiff was impeded to patronize TAG HEUER stores by Plaintiff being unable to

learn about TAG HEUER location addresses, hours, watches models and features available

online for sale, and the ability to create an online account, read the Return and Privacy

Policy, among other things readily available to sighted individuals.

40. Plaintiff called Defendant TAG HEUER store to inquire about new arrivals of men

watches as well to find the location of stores near his home. However, Defendant’s

representative failed to fully assist Plaintiff and referred him to its Website.

41. Following communications with Defendant’s representative, Plaintiff attempted to

utilize Defendant’s Website as instructed by Defendant’s representative.

42. Defendant’s Website was inaccessible, so Plaintiff could not (among other things):



                                               9
       a.          Find out about TAG HEUER’s men watches to purchase online;

       b.          Locate TAG HEUER’s stores;

       c.          Learn about the TAG HEUER’s watches, since Plaintiff is a collector and

purchase watches in a regular basis;

       d.          Plaintiff attempted to locate an “Accessibility Notice” on Defendant’s

mobile and computer website which would direct him to a webpage with contact

information for disabled individuals who have questions, concerns, or who are having

difficulties communicating with the business. However, Plaintiff was unable to do so

because no such link or notice was provided on Defendant’s website.

                     AMERICAN WITH DISABILITIES ACT

43. The failure to access the information needed precluded Plaintiff’s ability to patronize

TAG HEUER stores because, as a blind individual, Plaintiff needs to plan his outings out

in detail in order to have the proper financing for a venture, and insure that he arrives at a

given location.

44. Title III provides that “no individual shall be discriminated against on the basis of

disability” in “any place of Public Accommodation.” 42 U.S.C. § 12182(a). As defined in

Title III, the term “public accommodation” includes a “store and sales establishment” Id. §

12181(7)(E). Defendant LVMH Watch & Jewelry owns and operates stores, the TAG

HEUER.

45. Technology evolves, in these days, consumers are doing most of their shopping online.

Defendant’s provision of an e-commerce website is an essential part of the services offered,

and is no different than the customer service to the public as part of TAG HEUER stores

services, privileges and benefit to the public.



                                              10
    46. Title III ADA Part 36 regulation was amended to integrate section 36.303 Auxiliary

    Aids and Services “A public accommodation shall furnish appropriate auxiliary aids and

    services where necessary to ensure effective communication with individuals with

    disabilities.”

     47. By this nexus, the website https://www.tagheuer.com/en-us and its mobile app are

    characterized as an intangible service, privilege and advantage provided by TAG HEUER

    a place of Public Accommodation (TAG HEUER’s stores) as defined under the ADA, and

    thus its website is an extension of TAG HEUER services, privileges and advantages made

    available to the general public by Defendant through its retail brick and mortar stores.

    48. Defendant’s Website is not designed with consideration for WCAG, Accessible Rich

    Internet Applications (ARIA) software language and Universal design2. This means that

    images and embedded hyperlinks must include alternative description text (known as "alt-

    text")—a description of the image that appears when a cursor floats over it or screen-

    reading software detects it. The World Wide Web Consortium (the principal standards-

    setting body for the web) has issued a set of "Web Content Accessibility Guide-lines"

    (WCAG) to assist developers in making their websites accessible to blind people and

    other individuals with disabilities.

    49. Plaintiff’s expectation of participating in TAG HEUER website, services and

    privileges was eliminated since he could not access Defendant’s




2Following  universal design principles in creating a website provides access to all users regardless of their abilities,
their disabilities, or the limitations of their equipment and software. Washington University. “Universal design is the
design of products and environments to be usable by all people, to the greatest extent possible, without the need
for adaption or specialized design.” Kalbag, Laura (2017).


                                                           11
https://www.tagheuer.com/en-us website at all to avail himself of the latest services

which Defendant offers to the public.

50. The access barriers Plaintiff encountered on Defendant’s website have caused a denial

of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on a

regular basis from accessing Defendant’s website https://www.tagheuer.com/en-us.

51. Plaintiff would like to become Defendant’s patron and access the Defendant’s website

in   the   near   future   but   the   barriers    Plaintiff   encountered   on   Defendant’s

https://www.tagheuer.com/en-us website and mobile application have impeded Plaintiff’s

full and equal enjoyment of goods and services offered at Defendant’s brick-and mortar

stores.

52. The fact that Plaintiff could not access the Defendant’s Website and could not

comprehend the electronic pages contained therein, left Plaintiff excluded from accessing

TAG HEUER stores, goods and services available from Defendant and further left him with

the feeling of segregation, rejection, isolation, and unable to participate in his own

business affairs (such as in this case purchasing watches) in a manner equal to that afforded

to others who are not similarly disabled.

53. Plaintiff’s inability to fully use Defendant’s Website therein has hindered, impeded

and inhibited Plaintiff’s access to Defendants physical store locations. Plaintiff has suffered

as a result and has suffered particularized harm and an injury in fact.

54. Plaintiff cannot make proper arrangements for transportation of himself to the TAG

HEUER’s store locations without the ability to know in advance the TAG HEUER’s

merchandise, goods and services which service is available online through Defendant’s

Website. Plaintiff also faces a great degree of uncertainty of how to physically travel to



                                              12
Defendant’s TAG HEUER’s store location. Plaintiff is effectively denied the ability to

physically travel to Defendant’s TAG HEUER’s store.

55. Plaintiff has a concrete plan to purchase TAG HEUER’s brand merchandise when he

is treated like other members of the public. Consequently, the Plaintiff is unable to

determine the cost of Defendant’s goods and services, including becoming informed about

the TAG HEUER’s brand merchandise available for purchase.

56. By denying Plaintiff the opportunity to comprehend TAG HEUER’s Website and

mobile application therein due to Plaintiff’s disability (visual impairment), Defendant has

denied Plaintiff the opportunity to participate in or benefit from Defendant’s goods and

services as afforded to the public.

57. Plaintiff will suffer continuous and ongoing harm from Defendant’s omissions,

policies, and practices set forth herein unless enjoined by this Court.

58. On information and belief, Defendant has not offered any form of website and mobile

application in an accessible format for blind or visually impaired individuals.

59. Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

privileges, advantages, and accommodations provided at its stores and authorized retailers.

60. All Public Accommodations must insure that their Places of Public Accommodation

provide Effective Communication for all members of the general public, including

individuals with disabilities.

61. On information and belief, Defendant is aware of the common access barriers and

barriers to effective communication within its Website and the electronic pages/data therein

which prevent individuals with disabilities who are visually impaired from the means to

comprehend the information presented therein.



                                             13
62. Defendant and alike retailers are fully aware of need to provide full access to all visitors

to its Website as Department of Justice published several communications stating that the

website is an auxiliary-aid of the physical stores and must be accessible. (September 25,

2018 letter from Assistant Attorney General) and Title III ADA 28 C.F.R. § 36.303.

63. Binding case law increasingly recognize that private entities are providing goods and

services to the public through the websites that operate as “Places of Public

Accommodation” under Title III.

64. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

website and avail themselves of the same privileges. Thus, the Plaintiff has suffered

discrimination due to Defendant’s failure to provide a reasonable accommodation for

Plaintiff’s disability.

65. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

alleged hereinabove and this suit for injunctive relief is his only means to secure adequate

redress from Defendant’s unlawful and discriminatory practices.

66. Notice to Defendant is not required as a result of Defendant’s failure to cure the

violations. Enforcement of the rights of Plaintiff is right and just pursuant to 28 U.S.C. §§

2201, 2202.

67.   The Website is also a Place of Public Accommodation pursuant to 42 U.S.C.

§12181(7)(E) as the public can purchase TAG HEUER’s merchandise online through the

Website (which meets the definition of “sales establishment‟).

68. The Department of Justice has provided useful guidance regarding website accessibility

under the ADA, and the binding and persuasive case law in this district has applied the Web

Content Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.



                                              14
69. Types of website source-code programming errors include (but are not limited to)

source-code errors which are easily identifiable and are prone to making the website

inaccessible, that create empty headings and text fields that create confusion for a user that

rely on the “TAB” key to navigate a web page.

70. A sampling review of just part of it revealed that the Website is not functional for users

who are visually impaired. The Website contains several types of errors, easily identifiable

and correctable, which occur throughout the Website such as:

     a. All image elements must have an alt attribute. WCAG 2.0 A F65

     b. Each a element must contain text or an img with an alt attribute. WCAG 2.0 A F89

     c. Identify row and column headers in data tables using th elements, and mark layout

          tables with role=presentation WCAG 2.0 A F91.

     d. Using alt text which duplicates link text in the same link or the following link

          results in screen readers stuttering as the same text is read out twice. WCAG 2.0 A

     e. Button elements containing only an img must have an alt attribute on the img

          WCAG 2.0 A F65

     f.   This form control has a blank label or no label WCAG 2.0 A 2.4.1

71. More violations may be present on webpages of the Website, and they will be

determined and proven through the discovery process and expert audit.

72. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28 U.S.C.

§§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

73. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

reasonable fee for services in the prosecution of this cause, including costs and expenses




                                             15
incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by

Defendant TAG HEUER.

COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

74. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate subtitle

A of Title III of the ADA, which prohibits discrimination on the basis of disability by Public

Accommodations and requires Places of Public Accommodation to be designed,

constructed, and altered in compliance with the accessibility standards established by Part

36 Regulation.

75. Defendant’s Website has not been designed to interface with the widely and readily

available technologies that can be used to ensure effective communication.

76. As delineated above and pursuant to 42 U.S.C. §12181(7)(E), Defendant is a Public

Accommodation       under    the   ADA      because    it   owns     and/or    operates   the

https://www.tagheuer.com/en-us website which is defined within §12181(7)(E), and is

subject to the ADA.

77. In addition, Defendant’s representatives within its store locations have referred

customers to Defendant’s Website. By Defendant’s representatives referring the public

/visually impaired individuals to its Website for basic information needed to shop at a TAG

HEUER store, instead of providing such information at the physical store locations, the

Website has been rendered an integral part of Defendant’s physical store locations. Thus,

the failure of that Website contained therein to be accessible to visually impaired

individuals impedes visually impaired individuals (such as Plaintiff) from access to

Defendant’s physical store locations.




                                             16
78. The ADA applies to the Defendant’s Website, as the Website is a place of Public

Accommodation for the following reasons: (1) the statutory construction of the ADA

demonstrates its applicability is not limited to physical “brick and mortar” locations; (2)

Congress‟ intent was for the ADA to be responsive to changes in technology; and (3) the

Department of Justice has interpreted the ADA to apply to websites.

79.   No notice is required because under Title III of the ADA, 42 U.S.C. §

12182(b)(1)(A)(II), it is unlawful discrimination to deny individuals with disabilities or a

class of individuals with disabilities an opportunity to participate in or benefit from the

goods, services, facilities, privileges, advantages, or accommodation, which is equal to the

opportunities afforded to other individuals.

80. Unlawful discrimination includes “a failure to make reasonable modifications in

policies, practices, or procedures, when such modifications are necessary to afford such

goods, services, facilities, privileges, advantages, or accommodations to individuals with

disabilities, unless the entity can demonstrate that making such modifications would

fundamentally alter the nature of such goods, services, facilities, privileges, advantages or

accommodations.” 42 U.S.C. § 12182(b)(2)(A)(II).

81. Unlawful discrimination also includes “a failure to take such steps as may be necessary

to ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of auxiliary aids

and services, unless the entity can demonstrate that taking such steps would fundamentally

alter the nature of the good, service, facility, privilege, advantage, or accommodation being

offered or would result in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(III).




                                               17
82. Defendant is in violation of the ADA by creating barriers for individuals with

disabilities who are visually impaired and who require the assistance of interface with

screen reader software to comprehend and access websites and electronic documents. These

violations are ongoing.

83. As a result of the inadequate development and administration of Defendant’s Website,

Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and §12188, also 28

C.F.R. §36.501 to remedy the discrimination.

84. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant Plaintiff

Mahlberg injunctive relief; including an order to:

a)         Require Defendant take the necessary steps to make the Website readily

accessible to and usable by visually impaired users, and during that time period prior to the

https://www.tagheuer.com/en-us website’s being readily accessible, to provide a temporary

alternative method for individuals with visual impairments to access the information

available on the Website until such time that the requisite modifications are made. Title III

American with Disabilities Act Part 36 Regulation.

b)        Require Defendant to provide periodic maintenance of the accessible website

thru the appropriate auxiliary aids such that individuals with visual impairments will be

able to always receive effectively communication with the Website for purposes of viewing

and locating TAG HEUER stores and becoming informed of and signing up for TAG

HEUER merchandise online, and of viewing electronic documents provided to the public

within Defendant’s Website.

c)      During the time period prior to the Website’s being designed to permit individuals

with visual impairments to effectively communicate, requiring Defendant to provide an



                                             18
alternative method for individuals with visual impairments to effectively communicate so

they are not impeded from obtaining the goods and services made available to the public.

Title III ADA Part 36 Regulation.

85. For all of the foregoing, the Plaintiff has no adequate remedy at law.

DEMAND FOR RELIEF

WHEREFORE, Plaintiff RAYMOND T. MAHLBERG hereby demands judgment against

Defendant “LVMH Watch & Jewelry USA Inc.” and requests the following injunctive

relief permanently enjoin Defendant from any practice, policy and/or procedure which will

deny Plaintiff equal access to, and benefit from Defendant’s services and goods, as well as

the Court:

a. That the Court issue a Declaratory Judgment that determines that the Defendants'

website at the commencement of the subject lawsuit is in violation of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.;

b. That the Court enter an Order directing Defendants to continually update and maintain

their computer version of the defendant’s website and TAG HEUER’s website to ensure

that it remains fully accessible to and usable by visually impaired individuals;

c. That the Court issue an Injunctive relief order directing Defendants to alter their

website to make it accessible to, and useable by, individuals with disabilities to the full

extent required by Title III of the ADA;

d. That the Court enter an Order directing Defendants to evaluate and neutralize their

policies and procedures towards persons with disabilities for such reasonable time so as to

allow Defendants to undertake and complete corrective procedures;




                                              19
e. That the Court enter an award of attorney’s fees, costs and litigation expenses pursuant

to 42 U.S.C. § 12205; and Title III of the ADA Section 36.505.

                             DEMAND FOR JURY TRIAL

           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

   of fact the Complaint raises. Plaintiff hereby demands a jury trial for all claims so triable.


Respectfully submitted,

   Dated this 25st day of March, 2020.


                                           s/Acacia Barros
                                           Attorney for Plaintiff
                                           ACACIA BARROS, P.A.
                                           Acacia Barros, Esq.
                                           FBN: 106277
                                           11120 N. Kendall Dr., Suite 201
                                           Miami, Florida 33176
                                           Tel: 305-639-8381
                                           ab@barroslawfirm.com


                                CERTIFICATE OF SERVICE

I hereby certify that on this 25th day of March, 2020 that the foregoing document

has      been filed using CM/ECF system and will be served via email

when Defendant/Defendant’s counsel enters an appearance.




                                             20
